DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
Claim 6, lines 1 – 2 recites the limitation “wherein two or more actuating members” which should be changed to “wherein the at least one actuating member includes two or more actuating members”.  
Claim 11, line 4 recites the limitation “which actuating member” which should be changed to “which the actuating member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8, lines 1 – 2 recites the limitation “the actuating member”, however, claim 6, lines 1 – 2 positively recites “two or more actuating members”.  Therefore, it is unclear whether one of the actuating members has a radially inwardly projecting bearing section or the two or more actuating members, each have a radially inwardly projecting bearing section.
Claim 9, lines 1 – 2 recites the limitation “the actuating member”, however, claim 6, lines 1 – 2 positively recites “two or more actuating members”.  Therefore, it is unclear whether one of the actuating members has a radially outwardly projecting rotation limiting section or the two or more actuating members, each have a radially outwardly projecting rotation limiting section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 6 and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Urushibata (US 2016/0355207 A1).
For claim 1, Urushibata discloses a rotation limiting means for a steer-by-wire steering system, comprising: 
[a fixedly arranged outer housing 13] (page 1, paragraph [0019], a cylindrical case is fixed to the front surface of the plate 11) and 1
a steering column 21 [which is received at least partially in the outer housing] (fig. 2C) and [can be rotated relative to the outer housing] (figs. 2A and 2B, page 2, paragraph [0020]), 
wherein at least one actuating member 32, 33, 41, 42 [is provided which is arranged between the outer housing and the steering column] (fig. 2C) and [can be rotated to a limited extent relative to the outer housing] (fig. 2A and 2B and page 2, [0021], wherein the holder 32 rotates integrally with the steering shaft 21) and [relative to the steering column] (page 2, paragraph [0022], wherein a portion of the actuating member 33 is rotatable relative to the steering shaft 21), [in order to mechanically limit a rotation of the steering column relative to the outer housing] (page 3, paragraph [0034], via protrusions 44, 45).
For claim 2, Urushibata discloses the rotation limiting means [wherein the steering column is configured as a driver which drives the actuating member in the case of rotation of the steering column by a defined rotational angle] (page 3, paragraph [0034], when the steering shaft 21 is rotated, the holder 32 and the case 13 twist coil 43 as the case 13 restricts movement of one of two protrusions 44 and 45 and the holder 32 pushes the other one of the two protrusions 44 and 45 in the rotation direction).
For claim 3, Urushibata discloses the rotation limiting means [wherein the actuating member rotates together with the steering column relative to the outer housing from the defined 
For claim 4, Urushibata discloses the rotation limiting means [wherein the actuating member is a hollow shaft] (fig. 1, wherein a portion of the actuating member is a hollow shaft, more specifically, cylindrical spacer 41 is a hollow shaft).
For claim 5, Urushibata discloses the rotation limiting means wherein the actuating member is a sliding element 44, 45 [which slides along a predefined track, in particular within a groove] (wherein first and second protrusion slide within respective groove, page 2, paragraph [0026]).
For claim 6, Urushibata discloses the rotation limiting means wherein two or more actuating members 32, 33, 41, 42 [are provided which are arranged between the outer housing and the steering column] (figs. 2A – 2C).
For claim 11, Urushibata discloses a method for limiting a rotational movement in a steering system, a steering column 21 [being rotated in a rotational direction relative to a stationary outer housing 13] (figs. 2A and 2B, page 2, paragraph [0020]), [the steering column bearing against an actuating member 32, 33, 41, 42 from a defined rotational angle] (page 2, paragraph [0021], a gear 31, a holder 32, a rotation stopper 33, and a retaining ring 34 are fitted onto the steering shaft 21), [which the actuating member is rotated further in the rotational direction together with the steering column] (fig. 2A and 2B and page 2, [0021], wherein the holder 32 rotates integrally with the steering shaft 21) [until the actuating member bears against the outer housing when a limiting angle is reached, in order to mechanically limit the relative rotational movement of the steering column relative to the outer housing] (page 3, paragraph [0034], via protrusions 44, 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Urushibata (US 2016/0355207 A1) in view of Davies et al. (DE 10 2012 024946 A1).
For claim 7, Urushibata does not explicitly disclose the rotation limiting means wherein the steering column has at least one radially outwardly projecting driver section.
Davies et al. discloses [a steering column 3 comprising spaced teeth 3a; and a bolt 52 which passes through the openings to engage around a circumference of the steering column] (page 4, lines 45 – 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the spaced teeth and bolt of Davies et al. with the steering shaft of Urushibata to allow for further prevention of the steering shaft from turning and helps secure steering, thus allowing for further redundancy in turning prevention.
	
Allowable Subject Matter
Claims 8 – 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180105198 – comprising a steering shaft, a rotation control assembly, and a housing;
US-20030184072 – comprising a column, a turn-limiting mechanism; and
US-5618058 – comprising first to fourth steering columns, each comprising splines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACOB D KNUTSON/Primary Examiner, Art Unit 3611